Peters, C. J.
The fact that one of the parties to a suit is the representative of a person deceased, does not preclude the other party from the privilege of being a witness in his own behalf respecting matters that have happened after the death of such deceased person, whether the representative party testifies or not. Formerly the rule was otherwise, the statutory provision having been amended since the decision in Kelton v. Hill, 59 Maine, 260. Laws 1873, ch. 145; R,. S., ch. 82, § 98. The legislature deemed it reasonable to allow the living party to be a witness in relation to matters of which the deceased in his lifetime could have known nothing, and about which some one other than the living party may be supposed to be in a position .to testify.

Exceptions sustained.

Walton, Virgin, Libbey, Foster and Haskell, JJ., concurred.